Frank Holt, Justice, dissenting. In view of the peculiar facts in the case at bar, I cannot agree with the majority that the installation of a power pole with a wall box containing electrical equipment is not, as a matter of law, sufficiently visible or a manifest action on the premises which would make it apparent to appellant that a building is being commenced or other improvement is being made. The court, sitting as a jury, found that the installation was sufficient notice to the appellant. It is well established that it is a function of the jury, or the tria.1 court sitting as a jury, to determine the preponderance of the evidence and we afirm if there is any substantial evidence to support the finding after reviewing the evidence and all reasonable inferences deducible therefrom in the light most favorable to the appellee. Fanning v. Hembree Oil Co., 245 Ark. 825, 434 S.W. 2d 822 (1968). Before we reverse the finding of a jury or a trial court sitting as a jury, it must appear to us that “[Tjhere is no reasonable probability that the incident occurred as found by the trial court sitting as a jury.” Fanning v. Hembree Oil Co., supra; Lumbermens Mut. Ins. Co. v. Cooper, 245 Ark. 81, 431 S.W. 2d 256 (1968). In the case at bar, it is undisputed that appellant is in the business of selling unfinished homes. It appears undisputed that the appellee furnished the electric power device to the purchaser of appellant’s home a few days before the appellant “put their part on the site” and before recording its mortgage. There was evidence that the electrical outlet was necessary in the construction. The purchaser was asked: “Was that necessary to have that there before Jim Walters could put their part on the site? Yes sir. So, you got these before Jim Walters did their part? Yes sir.” In Clark v. General Electric Co., 243 Ark. 399, 420 S.W. 2d 830 (1967), cited by the majority, we said: We had occasion to determine whether there was a ‘commencement ’ of a building sufficient to establish lien priority recently in Mark's Sheet Metal, Inc., v. Republic Mortgage Co., 242 Ark. 475, 414 S.W. 2d 106. There we held that the work done must be such as to make it obvious that improvements on the property were being commenced or were underway. We said that the clause in question means some visible or manifest action on the premises to be improved, making it apparent that the building is going up or other improvement is to be made. Consequently, in the case at bar when the evidence is viewed most favorably to the appellee, I am of the view that a fact issue existed as to whether the installation of the power pole and electrical unit was sufficiently visible and manifest to make it obvious to the appellant that improvements on the property had commenced or were underway in order for appellant to complete its unfinished shell home upon delivery. There is substantial evidence to sustain the trial court’s findings and I would affirm. Byrd, J., joins in the dissent.